Case 2:17-cv-02192-VAP-AGR Document 31 Filed 12/20/18 Page 1 of 1 Page ID #:313



   1
   2
   3
   4
   5
   6
   7
                               UNITED STATES DISTRICT COURT
   8
                              CENTRAL DISTRICT OF CALIFORNIA
   9
  10   ARLENE FISHER,                                Case No.: 2:17-cv-02192-VAP-AGR

  11                 Plaintiff,                      [PROPOSED] ORDER
             vs.
  12
       SYNCHRONY BANK, et al.
  13
                     Defendants.
  14
  15          Upon review of the Parties’ Stipulation for Dismissal with Prejudice of Defendants

  16   Synchrony Bank and Allied Interstate LLC, and good cause appearing,

  17          IT IS ORDERED that the Stipulation is GRANTED.

  18          The above-entitled matter is hereby dismissed with prejudice, as to Synchrony

  19   Bank and Allied Interstate LLC, with the parties to bear their own attorneys’ fees, costs,

  20   and expenses.

  21          IT IS SO ORDERED.

  22
  23
       Dated: December 20, 2018.
  24
  25                                             HONORABLE VIRGINIA A. PHILLIPS
                                                 UNITED STATES DISTRICT JUDGE
  26
  27
  28

                                                   -1-
